Case 1:20-cv-00947-RGA Document 6 Filed 09/08/20 Page 1 of 7 PageID #: 54



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE


NATHAN RUBIN, Derivatively on Behalf of
FUNKO, INC.,

                     Plaintiff,           Civil Action No.: 1:20-cv-00947-RGA
      v.

BRIAN MARIOTTI, JENNIFER FALL
JUNG, RUSSELL NICKEL, GINO
DELLOMO, MICHAEL LUNSFORD,
CHARLES DENSON, ADAM KRIGER,
KEN BROTMAN, SARAH KIRSHBAUM
LEVY, and DIANE IRVINE,

                     Defendants,
      -and-

FUNKO, INC.,
                     Nominal Defendant.


RICHARD FLETCHER, Derivatively on
Behalf of FUNKO, INC.,

                     Plaintiff,           Civil Action No.: 1:20-cv-01031-RGA
      v.

BRIAN MARIOTTI, JENNIFER FALL
JUNG, RUSSELL NICKEL, GINO
DELLOMO, MICHAEL LUNSFORD,
CHARLES DENSON, ADAM KRIGER,
KEN BROTMAN, SARAH KIRSHBAUM
LEVY, and DIANE IRVINE,

                     Defendants,
      -and-

FUNKO, INC.,
                     Nominal Defendant.


  STIPULATION AND [PROPOSED] ORDER CONSOLIDATING RELATED
 DERIVATIVE ACTIONS AND APPOINTING LEAD AND LIAISON COUNSEL
    Case 1:20-cv-00947-RGA Document 6 Filed 09/08/20 Page 2 of 7 PageID #: 55




       WHEREAS, there are presently two stockholder derivative actions pending in this District

against the Individual Defendants, 1 current and former directors and officers of nominal defendant

Funko, Inc. (“Funko” or the “Company”) (Funko, together with the Individual Defendants, are

collectively referred to herein as “Defendants”): (i) Rubin v. Mariotti, et al., C.A. No. 1:20-cv-

00947-RGA; and (ii) Fletcher v. Mariotti, et al., C.A. 1:20-cv-01031-RGA (together, the “Related

Derivative Actions”);

       WHEREAS, under Fed. R. Civ. P. 42(a), when actions involve “a common question of

law or fact,” the Court may “(1) join for hearing or trial any or all matters at issue in the actions;

(2) consolidate the actions; or (3) issue any other orders to avoid unnecessary cost or delay”; 2

       WHEREAS, the Related Derivative Actions challenge similar alleged conduct by the

Company’s directors and executive officers and involve common questions of law and fact;

       WHEREAS, the parties therefore respectfully submit that consolidation of the Related

Derivative Actions is appropriate;

       WHEREAS, to avoid potentially duplicative actions and to conserve the Court’s and the

parties’ resources, the parties agree that the Related Derivative Actions should be consolidated for

all purposes, including pre-trial proceedings and trial, into a single consolidated action (hereinafter

referred to as the “Consolidated Derivative Action”);




1
  “Individual Defendants” refer to Brian Mariotti, Jennifer Fall Jung, Russell Nickel, Gino
Dellomo, Michael Lunsford, Charles Denson, Adam Kriger, Ken Brotman, Sarah Kirshbaum
Levy, and Diane Irvine.
2
  See D’Alessandro v. U.S., 2005 WL 984352, at *1 (D. Del. Apr. 27, 2005) (“Federal Rule of
Civil Procedure 42 provides for consolidation ‘[w]hen actions involv[e] a common question of law
or fact ... to avoid unnecessary costs or delay.’“); In re Sterling Fin. Corp. Sec. Class Action, 2007
WL4570729, at *1 (E.D. Pa. Dec. 21, 2007) (“Rule 42(a) grants the court broad discretion to
consolidate actions in order to ‘facilitate the administration of justice.’“).



                                                 -1-
    Case 1:20-cv-00947-RGA Document 6 Filed 09/08/20 Page 3 of 7 PageID #: 56




       WHEREAS, in order to facilitate the orderly prosecution of the claims alleged by plaintiffs

and to realize the efficiencies made possible by consolidation of the Related Derivative Actions,

the plaintiffs agree that Bragar Eagel & Squire, P.C. shall be designated as Lead Counsel for

plaintiffs in the Consolidated Derivative Action; 3

       WHEREAS, the plaintiffs further agree that deLeeuw Law LLC shall be designated as

Liaison Counsel representing plaintiffs in the Consolidated Derivative Action;

       WHEREAS, following consolidation, plaintiffs intend to file a consolidated complaint;

       WHEREAS, counsel for the parties agree that the response deadlines for all Defendants

shall be deferred until after plaintiffs file their anticipated consolidated complaint; and

       WHEREFORE, the parties, through their undersigned counsel, hereby agree, stipulate,

and respectfully request that the Court enter an Order as follows:

       1.      Defendants need not answer, move, or otherwise respond to any of the individual

complaints filed in the Related Derivative Actions.

       2.      Defendants hereby acknowledge service of the summonses and complaints in the

Related Derivative Actions, expressly reserving all defenses, arguments, rights and objections that

they may have in the Related Derivative Actions, including without limitation any and all

jurisdictional, venue, or forum-related defenses, arguments, rights or objections and any and all

other defenses, arguments, rights or objections.




3
  See 9A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure: Federal Rules
of Civil Procedure §2385 (3d. 2008) (court “may appoint one or more attorneys as liaison counsel,
lead counsel, or trial counsel for the consolidated cases” and “assign the designated lawyers
specific responsibilities”); Manual for Complex Litigation §10.22 (4th ed. 2004) (“[i]nstituting
special procedures for coordination of counsel early in the litigation will help to avoid” waste of
time and money, confusion and misdirection of the litigation, and undue burdens on the court).



                                                 -2-
  Case 1:20-cv-00947-RGA Document 6 Filed 09/08/20 Page 4 of 7 PageID #: 57




        3.      The following actions shall be consolidated for all purposes, including pre-trial

proceedings and trial, into one consolidated action:

             Case Name                       C.A. No.                         Filing Date

    Rubin v. Mariotti, et al.           1:20-cv-00947-RGA                    July 14, 2020

   Fletcher v. Mariotti, et al.         1:20-cv-01031-RGA                    July 31, 2020


        4.      Every pleading filed in the Consolidated Derivative Action, or in any separate

action included herein, must bear the following caption:

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 IN RE FUNKO, INC. STOCKHOLDER                     Consol. C.A. No.: 1:20-cv-00947-RGA
 DERIVATIVE LITIGATION




        5.      The files of the Consolidated Derivative Action will be maintained in one master

file under C.A. No. 1:20-cv-00947-RGA.

        6.      Lead Counsel for plaintiffs for the conduct of the Consolidated Derivative Action

shall be:

                                  BRAGAR EAGEL & SQUIRE, P.C.
                                    885 Third Avenue, Suite 3040
                                     New York, New York 10022
                                     Telephone: (212) 355-4648

        7.      Plaintiffs’ Lead Counsel shall have sole authority to speak for plaintiffs in matters

regarding pre-trial procedure, trial, and settlement negotiations and shall make all work

assignments in such manner as to facilitate the orderly and efficient prosecution of this litigation

and to avoid duplicative or unproductive effort.



                                                -3-
  Case 1:20-cv-00947-RGA Document 6 Filed 09/08/20 Page 5 of 7 PageID #: 58




       8.      Plaintiffs’ Lead Counsel will be responsible for coordinating all activities and

appearances on behalf of plaintiffs. No motion, request for discovery, or other pre-trial or trial

proceedings will be initiated or filed by any plaintiffs except through plaintiffs’ Lead Counsel.

       9.      No pleadings or other papers shall be filed or discovery conducted on behalf of

plaintiffs except as directed or undertaken by plaintiffs’ Lead Counsel.

       10.     Liaison Counsel for plaintiffs for the conduct of this Consolidated Action shall be:

                                    DELEEUW LAW LLC
                                   1301 Walnut Green Road
                                  Wilmington, Delaware 19807
                                  Telephone: (302) 274-2180

       11.     Plaintiffs’ Liaison Counsel shall perform all tasks expected of Delaware counsel

and shall be available and responsible for communications to and from this Court, including

distributing orders and other directions from the Court to counsel.

       12.     Defendants’ counsel may rely upon all agreements made with plaintiffs’ Lead

Counsel or Liaison Counsel, and such agreements will be binding on plaintiffs.

       13.     Robbins LLP is designated as additional counsel for Plaintiffs in the Consolidated

Derivative Action.

       14.     This order shall apply to each stockholder derivative action arising out of the same,

or substantially the same, transactions or events as these cases, which is subsequently filed in,

removed to, reassigned, or transferred to this this Court. When a case which properly belongs as

part of the In re Funko, Inc. Stockholder Derivative Litigation, Lead C.A. No. 1:20-cv-00947-

RGA, is hereafter filed in this Court, reassigned to this Court, or transferred here from another

court, this Court requests the assistance of counsel in calling to the attention of the Clerk of the

Court the filing, reassignment, or transfer of any case which might properly be consolidated as part

of the In re Funko, Inc. Stockholder Derivative Litigation, Lead C.A. No. 1:20-cv-00947-RGA.



                                               -4-
  Case 1:20-cv-00947-RGA Document 6 Filed 09/08/20 Page 6 of 7 PageID #: 59




Any such case will be automatically consolidated, unless otherwise ordered, with the result that

the terms of all orders, rulings, and decisions, in the Consolidated Derivative Action shall apply to

all later substantially similar stockholder derivative actions filed in this Court, removed to this

Court, reassigned this Court, or transferred here from another court.

       15.     Within thirty (30) days of the entry of an order consolidating the Related Derivative

Actions, the parties shall meet and confer and submit a proposed schedule for the Court’s approval.

Defendants are not required to answer or otherwise respond to any complaint filed in the

Consolidated Derivative Action until the deadline set forth in the Court’s order on the parties’

proposed schedule.

       16.     Pursuant to Fed. R. Civ. P. 5(b)(2)(E), all parties consent to service by e-mail of

any document required to be served in the Consolidated Derivative Action.

       17.     Nothing in this order shall be construed to prevent any party from seeking to

transfer this case to a more appropriate venue or jurisdiction, including on the basis that a

substantially similar action is pending in that other venue or jurisdiction.

Dated: September 8, 2020                              Respectfully Submitted,

                                                      DELEEUW LAW LLC

                                                      /s/ P. Bradford deLeeuw
                                                      P. Bradford deLeeuw (#3569)
OF COUNSEL:                                           1301 Walnut Green Road
                                                      Wilmington, Delaware 19807
BRAGAR EAGEL & SQUIRE, P.C.                           (302) 274-2180
Melissa A. Fortunato
Garam Choe                                            Proposed Liaison Counsel for Plaintiffs
Alexandra B. Raymond                                  and Attorney for Plaintiff Nathan Rubin
885 Third Avenue, Suite 3040
New York, New York 10022
Telephone: (212) 355-4648

Proposed Lead Counsel for Plaintiffs
and Attorneys for Plaintiff Nathan Rubin



                                                -5-
  Case 1:20-cv-00947-RGA Document 6 Filed 09/08/20 Page 7 of 7 PageID #: 60




ROBBINS LLP
Brian J. Robbins
Craig W. Smith
Eric M. Carrino
Emily R. Bishop
5040 Shoreham Place
San Diego, California 92122
Telephone: (619) 525-3990

Additional Counsel for Plaintiffs
and Attorneys for Plaintiff Richard Fletcher


Dated: September 8, 2020                             RICHARDS, LAYTON & FINGER, P.A.
                                                     /s/ Raymond J. DiCamillo
                                                     Raymond J. DiCamillo (#3188)
                                                     John M. O’Toole (#6448)
                                                     920 North King Street
OF COUNSEL:                                          Wilmington, Delaware 19801
                                                     Telephone: (302) 651-7700
LATHAM & WATKINS LLP
Kevin M. McDonough
Thomas J. Giblin
885 Third Avenue
New York, New York 10022
Telephone: (212) 906-1200

Attorneys for Defendants Brian Mariotti,
Jennifer Fall Jung, Russell Nickel, Gino
Dellomo, Michael Lunsford, Charles Denson,
Adam Kriger, Ken Brotman,
Sarah Kirshbaum Levy, Diane Irvine,
 and Funko, Inc.



SO ORDERED this ___ day of September, 2020




                                                 HONORABLE RICHARD G. ANDREWS
                                                 UNITED STATES DISTRICT COURT




                                               -6-
